DETAILED ACTION
This Office Action is in response to an application filed on August 12, 2020, in which claims 1 through 20 are pending, and ready for examination.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Objections
Claims 10 and 13 are objected to because of the following informalities:

Claim 10 recites “computing an blinded derived key using…”.  
It appears that the claim should recite “computing [[an]] a blinded derived key using…”.  
Appropriate correction is required.  

Claim 13 twice recites “the blinded derived key”.  
For the sake of claim consistency, it appears that this claim should recite “the obliviously blinded derived key”.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Each of independent claims 1, 10, and 13 recite, “…so that the client may unblind the blinded derived key, encrypt, store and decrypt data using the derived key.”  
The foregoing limitation renders claims 1, 10, and 13 indefinite because there are at least two possible interpretations of the same.  The first interpretation is that the client unblinds the blinded derived key in order to create a “derived key”, and subsequently this “derived key” is used by the client to perform the functions of encrypting, storing, and decrypting data.  However, another interpretation is that the client uses “the derived key” (an element for which there is no explicit antecedent basis) to perform all of the functions of 1) unblinding the blinded derived key, 2) encrypting data, 3) storing data, and 4) decrypting data.  Thus, the claim(s) is/are unclear.  

Furthermore, and in view of the above, claims 1, 10, and 13 are indefinite because it is unclear how the claimed “root key” and “derived key” are distinct claim elements.  If the “derived key” is in fact the “unblind[ed] blinded derived key”, and the “blinded derived key” is merely the combination of the “root key” and the “derivation input”, then unblinding the “blinded derived key” would produce the “root key”.  However, this is not explicitly clear in view of the application’s disclosure and the analysis above as to whether the claimed “derived key” (lacking explicit antecedent basis) is in fact the “unblind[ed] blinded derived key”.  

Dependent claims 2-9, 11, 12, and 14-20 are each dependent upon one of claims 1, 10, or 13, and are therefore rejected under the same rationale as articulated above with regard to independent claims 1, 10, and 13.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Donohoe, Justin, U.S. Pub. No. 2019/0207769

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
April 26, 2022